Exhibit 10.3
WAIVER AND AMENDMENT NO. 9
December 17, 2010
          WAIVER AND AMENDMENT NO. 9 (this “Waiver and Amendment”) dated as of
December 17, 2010, under that certain Amended and Restated Credit Agreement,
dated as of September 12, 2007 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meaning set forth in the Credit Agreement), among
NaviSite, Inc., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors, the Lenders, CIBC World Markets Corp., as sole lead arranger (in
such capacity, “Sole Lead Arranger”), as documentation agent (in such capacity,
“Documentation Agent”), and as bookrunner (in such capacity, “Bookrunner”), CIT
Lending Services Corporation, as syndication agent (in such capacity,
“Syndication Agent”), and Canadian Imperial Bank of Commerce, acting through its
New York agency, as issuing bank (in such capacity, “Issuing Bank”) and as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties and the Issuing Bank.
W I T N E S S E T H :
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
extend credit to Borrower pursuant to the terms and conditions set forth
therein.
          WHEREAS, Borrower and Clearblue Technologies/Dallas, Inc. (“CBT
Dallas”) will enter into that certain Asset Purchase Agreement with Cologix
Dallas, Inc. (“Buyer”) by joinder and as successor-in-interest to IX
Investments, LLC, the original party to the Asset Purchase Agreement (the “Asset
Purchase Agreement”) providing for the sale of all of the assets owned by CBT
Dallas for aggregate gross cash proceeds of $12,750,000 and any working capital
adjustments (the “Sale”);
          WHEREAS, Section 6.06 of the Credit Agreement permits Asset Sales
provided that the aggregate consideration in respect of all Asset Sales shall
not exceed $5.0 million;
          WHEREAS, the aggregate consideration to be received in connection with
the Sale is in excess of the basket allowed under Section 6.06(b) of the Credit
Agreement for Assets Sales that remains unused and available for Asset Sales;
          WHEREAS, Borrower has requested that the Administrative Agent and the
Lenders agree, subject to the terms and conditions of this Waiver and Amendment,
to waive the provisions set forth in Section 6.06 with respect to the Sale and
to amend certain provisions of the Credit Agreement as provided for below in
this Waiver and Amendment (the “Proposed Amendments”);
          WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, the
consent of the Required Lenders is necessary to effect this Waiver and
Amendment;
          WHEREAS, the Lenders party hereto (the “Consenting Lenders”)
constitute the Required Lenders under the Credit Agreement;
          WHEREAS, the Administrative Agent and Consenting Lenders are willing
to agree to the Proposed Amendments and to provide such waiver pursuant to
Section 10.02(b) of the Credit Agreement, subject to the conditions set forth
herein; and

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE ONE
LIMITED WAIVER; REDUCTION OF REVOLVING COMMITMENTS
          (a) The Consenting Lenders hereby waive the provisions of Section 6.06
of the Credit Agreement with respect to the Sale. The consideration to be
received in connection with the Sale shall be excluded in determining the
availability of the $5,000,000 maximum aggregate consideration basket as set
forth in Section 6.06(b).
          (b) The Company acknowledges and agrees that pursuant to Section 2.01,
after giving effect to the Sale, the Revolving Commitments shall automatically
be reduced to $8,000,000 from and after the consummation of the Sale.
ARTICLE TWO
AMENDMENTS TO CREDIT AGREEMENT
          2.01 Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows (subject to the conditions precedent set forth in
Article Four of this Waiver and Amendment):
          (a) Section 6.08 is amended by (i) deleting “and” at the end of
clauses (b) and (c), (ii) replacing the period at the end of clause (d) with “;
and” and (iii) adding the following as clause (e):
“(e) the retention, forfeiture or delivery to Borrower of Qualified Capital
Stock from participants under its Amended and Restated 2003 Stock Incentive
Plan, as amended (the “2003 Plan”) to satisfy tax obligations of such
participants upon vesting of awards under the 2003 Plan, in whole or in part,
with such Qualified Capital Stock retained, forfeited or delivered to be valued
at the fair market value equal to the closing price of the Borrower’s common
stock listed on the The Nasdaq Capital Market on the date of such retention,
forfeiture or delivery of such Qualified Capital Stock; provided however, that
the aggregate fair market value of such Qualified Capital Stock retained,
forfeited or delivered shall not exceed the lesser of (i) $100,000 in any fiscal
year in connection herewith or (ii) the Borrower’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income); provided further that Borrower may deduct any such tax
obligations from any payment due to a participant under the 2003 Plan.”
          (b) Section 6.10(c)(ii) is amended by inserting the following after
the second proviso and before the table:
“; provided further that solely for the purposes of determining the Level
applicable to each of the fiscal quarters ending January 31, 2011, April 30,
2011, July 31, 2011 and October 31, 2011, Consolidated EBITDA for such
applicable Test Period (i.e., the Test Period ending on the last day of the
second fiscal quarter immediately preceding such fiscal quarter) shall be deemed
to equal the sum of (i) actual Consolidated EBITDA for such Test Period and (ii)
$2,500,000.”

2



--------------------------------------------------------------------------------



 



ARTICLE THREE
REPRESENTATIONS AND WARRANTIES
          3.01 Representations and Warranties. The representations and
warranties of the Loan Parties contained in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof as
though made on and as of this date (other than representations and warranties
which by their terms relate to an earlier date).
          3.02 No Default or Event of Default. Both immediately before and after
giving effect to this Waiver and Amendment, no Default or Event of Default has
occurred and is continuing.
          3.03 Authorization; Enforceability. Each Loan Party has the power and
authority to execute, deliver and perform its obligations under this Waiver and
Amendment and has taken all necessary corporate or other action to authorize the
execution, delivery and performance by it of this Waiver and Amendment.
          3.04 Execution. This Waiver and Amendment has been duly executed and
delivered by each Loan Party and constitutes a legal, valid and binding
obligation of such person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          3.05 No Conflicts. The execution, delivery and performance of this
Waiver and Amendment by each Loan Party (i) will not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, (ii) will not violate any Requirement of Law applicable
to such Loan Party and (iii) will not violate or result in a default under any
indenture or other material agreement or instrument binding upon such Loan Party
or its assets, or give rise to a right thereunder to require any payment to be
made by such Loan Party or give rise to a right of, or result in, termination,
cancellation or acceleration of any material obligation thereunder.
ARTICLE FOUR
CONDITIONS PRECEDENT TO EFFECTIVENESS
          The effectiveness of this Waiver and Amendment is subject to the prior
satisfaction of the following conditions precedent:
          4.01 Execution by Loan Parties. Borrower shall have delivered to the
Administrative Agent (or its counsel) a copy of this Waiver and Amendment
manually executed and delivered by each Loan Party (which may be transmitted by
facsimile or by email).
          4.02 Execution by Consenting Lenders and Agents. The Administrative
Agent (or its counsel) shall have received from each Consenting Lender and each
of the other parties hereto a counterpart of this Waiver and Amendment executed
on behalf of such party (which may be transmitted by facsimile or by email).

3



--------------------------------------------------------------------------------



 



ARTICLE FIVE
AFFIRMATION AND ACKNOWLEDGMENT
          5.01 Acknowledgment and Affirmation. Each Loan Party hereby
(i) expressly acknowledges and affirms the terms of the Credit Agreement and the
other Loan Documents, (ii) ratifies and affirms after giving effect to this
Waiver and Amendment its obligations under the Loan Documents (including
guarantees and security agreements) executed by such Loan Party and (iii) after
giving effect to this Waiver and Amendment, acknowledges, renews and extends its
continued liability under all such Loan Documents and agrees such Loan Documents
remain in full force and effect.
          5.02 Enforceability. Each Loan Party further confirms that each Loan
Document to which it is a party is and shall continue to be in full force and
effect and the same are hereby ratified and confirmed in all respects.
          5.03 Course of Dealing. Each Loan Party hereby acknowledges and agrees
that the acceptance by the Administrative Agent, each Lender and each other
Agent of this Waiver and Amendment shall not be construed in any manner to
establish any course of dealing on any Agent’s or Lender’s part, including the
providing of any notice or the requesting of any acknowledgment not otherwise
expressly provided for in any Loan Document with respect to any future
amendment, waiver, supplement or other modification to any Loan Document or any
arrangement contemplated by any Loan Document.
ARTICLE SIX
COVENANTS AND MISCELLANEOUS PROVISIONS
          6.01 Asset Purchase Agreement. Prior to entering into the Asset
Purchase Agreement, the Borrower shall deliver a final execution copy of the
Asset Purchase Agreement (together with all exhibits and schedules thereto) to
the Administrative Agent and the Borrower shall not enter into the Asset
Purchase Agreement unless the Asset Purchase Agreement is reasonably
satisfactory to the Administrative Agent.
          6.02 Costs and Expenses. Borrower shall pay all reasonable, documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Waiver and Amendment and the
documentation contemplated hereby, including the reasonable fees and
out-of-pocket expenses of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent with respect thereto.
          6.03 Mandatory Prepayment. Borrower acknowledges and agrees that,
within 5 Business Days following the receipt of the Net Cash Proceeds from the
Sale, Borrower shall make pursuant to Section 2.10(c) of the Credit Agreement
mandatory prepayments of the Term Loans and in accordance with Section 2.10(h)
and (i) of the Credit Agreement in an amount equal to 100% of the Net Cash
Proceeds from the Sale.
          6.04 Effect of Waiver and Amendment. Except as expressly set forth
herein, this Waiver and Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights or remedies of the
Lenders, the Administrative Agent or the Collateral Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit

4



--------------------------------------------------------------------------------



 



Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.
          6.05 Headings. The various headings of this Waiver and Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Waiver and Amendment or any provisions hereof.
          6.06 Execution in Counterparts. This Waiver and Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. Delivery of an executed counterpart by facsimile or email
shall be effective as delivery of a manually executed counterpart.
          6.07 Cooperation; Other Documents. At all times following the
execution of this Waiver and Amendment, each Loan Party shall execute and
deliver to the Lenders and the Administrative Agent, or shall cause to be
executed and delivered to the Lenders and the Administrative Agent, and shall do
or cause to be done all such other acts and things as any of the Lenders and the
Administrative Agent may reasonably deem to be necessary or desirable to confirm
their obligations under the Loan Documents.
          6.08 Governing Law. This Waiver and Amendment shall be construed in
accordance with and governed by the law of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.
          6.09 Release. In further consideration of the Consenting Lenders’
execution of this Waiver and Amendment, each Loan Party hereby releases the
Administrative Agent, the Collateral Agent and each Lender and each of their
respective affiliates, officers, employees, directors, agents and attorneys
(collectively, the “Releasees”) from any and all claims, demands, liabilities,
responsibilities, disputes, causes of action (whether at law or equity) and
obligations of every kind or nature whatsoever, whether liquidated or
unliquidated, known or unknown, matured or unmatured, fixed or contingent that
any Loan Party may have against the Releasees which arise from or in any way
relate to the Credit Agreement, Obligations and/or Secured Obligations, any
Collateral, any Loan Document, any documents, agreements, dealings or other
matters in connection with or relating to any of the Loan Documents, and any
third parties liable in whole or in part for the Obligations or Secured
Obligations, in each case to the extent arising (x) on or prior to the date
hereof or (y) out of, or relating to, actions, dealings or matters occurring on
or prior to the date hereof (including, without limitation, any actions or
inactions which any of the Releasees may have taken or omitted to take prior to
the date hereof).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Waiver and
Amendment to be executed by their respective officers hereunder duly authorized
as of the date and year first above written.

            NAVISlTE, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



            AVASTA, INC.
CLEARBLUE TECHNOLOGIES MANAGEMENT, INC.
CLEARBLUE TECHNOLOGIES/CHICAGO-WELLS, INC.
CLEARBLUE TECHNOLOGlES/LAS
VEGAS, INC.
CLEARBLUE TECHNOLOGIES/LOS ANGELES, INC.
CLEARBLUE TECHNOLOGIES/OAK BROOK, INC.
CLEARBLUE TECHNOLOGIES/VIENNA. INC.
CLEARBLUE TECHNOLOGIES/DALLAS, INC.
CLEARBLUE TECHNOLOGIES/NEW YORK, INC.
CLEARBLUE TECHNOLOGIES/SAN FRANCISCO, INC.
CLEARBLUE TECHNOLOGIES/SANTA CLARA, INC.
CONXION CORPORATION
INTREPID ACQUISITION CORP.
LEXINGTON ACQUISITION CORP.
MANAGEDOPS.COM, INC.
SUREBRIDGE ACQUISITION CORP.
SUREBRIDGE SERVICES, INC.
AMERICA’S JOB EXCHANGE, INC.
(FORMERLY KNOWN AS NAVISITE
ACQUISITION SUBSIDIARY, INC.)
JUPITER HOSTING, INC.
1100 TECHNOLOGIES, INC.
ALABANZA, INC. (FORMERLY KNOWN
AS NAVI ACQUISITION CORP.)
NAVISITE DISPOSITION, LLC
(FORMERLY KNOWN AS NETASPX, LLC)
NAVISITE DISPOSITION CORP.
(FORMERLY KNOWN AS NETASPX
ACQUISITION, INC.)
NCS HOLDING COMPANY
NETWORK COMPUTING SERVICES, INC.
      By:   /s/ James W. Pluntze         Name:   James W. Pluntze       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            CIBC INC., as a Lender
      By:   /s/ Eoin Roche         Name:   Eoin Roche        Title:   Executive
Director   

            By:   /s/ Dominic Sorresso         Name:   Dominic Sorresso       
Title:   Executive Director   

 



--------------------------------------------------------------------------------



 



            CANADIAN IMPERIAL BANK OF COMMERCE,
      acting through its New York Agency, as
      Administrative Agent and Collateral Agent
      By:   /s/ Dominic J. Sorresso       Name:   Dominic J. Sorresso      
Title:   Executive Director       By:   /s/ Eoin Roche       Name:   Eoin Roche
      Title:   Executive Director  

 



--------------------------------------------------------------------------------



 



            CIT Lending Services Corporation, as a Lender
      By:   /s/ Lance Zaremba         Name:   Lance Zaremba        Title:  
Director   

 



--------------------------------------------------------------------------------



 



            NAVIGATOR CDO 2006, LTD., as a Lender
      By:   GE Asset Management Inc., as Collateral Manager  

                  By:   /s/ John Campos         Name:   John Campos       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



            CRATOS CLO LTD, as a Lender       By:   Cratos CDO Management, LLC
As Attorney-in-fact             By:   JMP Credit Advisors LLC
its Manager             By:   /s/ Renee Lefebvre         Name:   Renee Lefebvre 
      Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



            Commercial Industrial Finance Corp., the Collateral Manager for:

CIFC Funding 2007-11, Ltd.
CIFC Funding 2007-II, Ltd., as a Lender
      By:   /s/ Steve Vaccaro         Name:   Steve Vaccaro        Title :
Co-Chief Investment Officer   

            By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



                  By:  NEWSTAR COMMERCIAL LOAN
TRUST 2006-1, as Lender; NewStar Financial,
Inc., as Servicer             By:   /s/ R. Scott Poirier         Name:   R.
Scott Poirier        Title:   Managing Director            By:  NEWSTAR
COMMERCIAL LOAN
TRUST 2009-1, as Lender; NewStar Financial,
Inc., as Servicer             By:   /s/ R. Scott Poirier         Name:   R.
Scott Poirier        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



            Garrison Credit Investments I LLC, as a Lender
      By:   /s/ Brian Chase         Name:   Brian Chase        Title:   Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



            Garrison Funding 2010-1 LLC, as a Lender
      By:   /s/ Brian Chase         Name:   Brian Chase        Title:  
Authorized Signer     

 